Citation Nr: 0821297	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left knee disability on 
a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

When the case was last before the Board in November 2006, the 
issue on the title page as well as the issue of entitlement 
to service connection for a right knee disability were 
remanded for additional development.  Thereafter, in an 
October 2007 rating decision, service connection for right 
knee disability was granted.  As this is a full grant of 
benefits sought on appeal, this issue is not before the 
Board.  In an October 2007 supplemental statement of the 
case, the denial of service connection for left knee 
disability was continued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the November 2006 remand, the Board instructed the RO/AMC 
to schedule the veteran for a VA examination in order to 
determine the nature and etiology of any currently present 
left knee disability.  Specifically, the Board requested that 
if a left knee disability was present, the VA examiner should 
provide an opinion as to whether it is at least as likely as 
not that a right knee disability caused or aggravated a left 
knee disability beyond its usual course.  Additionally, the 
examiner was requested to provide a rationale for any opinion 
set forth. 

Although the veteran underwent a VA examination in June 2007, 
the report of that examination is insufficient for 
adjudication purposes.  The VA opinion states, "Any left 
knee disorder is of no relationship to the right knee 
disorder."  Under the "Diagnoses" section of the report, 
the examiner stated, "Patellofemoral syndrome of left knee 
of no relationship to right knee disorder."  The opinion 
does not address the question of whether the right knee 
disorder aggravated the left knee disorder beyond its natural 
course.  Additionally, the examiner did not support his 
opinion with any rationale.  The Board notes that in August 
2007, the AMC recognized that the June 2007 VA examination 
report was deficient.  The claims folder contains a formal 
request to the VA examiner, asking that he provide a 
rationale for his opinion.  However, there is no addendum or 
any additional report from the June 2007 VA examiner or any 
other VA examiner addressing the AMC's request.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake all 
appropriate action in order to determine 
whether an addendum to the June 2007 VA 
examination report exists, and if it does, 
associate it with the claims folder.

2.  If no such addendum exists, or if the 
addendum does not comply with the prior 
remand orders, the RO/AMC should return 
the claims folder, to include a copy of 
this remand, to the examiner who conducted 
the June 2007 VA examination, and request 
that he provide the following opinion:

Is it at least as likely as not (50 
percent or better probability) that the 
veteran's right knee disability aggravated 
the left knee patellofemoral syndrome 
beyond its natural course?  

The examiner must provide a rationale for 
each opinion set forth.  If that examiner 
is not available, the file should be 
provided to another qualified examiner to 
provide the requested opinion.  If a new 
examination is needed to adequately 
address the question posed, then one 
should be authorized.

3.  After completing any additional 
development in addition to that described 
above, the RO/AMC should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



